29 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James K. ZAIMA, Jr., Plaintiff-Appellant,v.OAHU COMMUNITY CORRECTIONAL CENTER, et al., Defendant-Appellee.
No. 93-16909.
United States Court of Appeals, Ninth Circuit.
Submitted July 18, 1994.*Decided July 25, 1994.

Before:  FARRIS, KOZINSKI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
James K. Zaima, Jr. appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 action prior to issuance and service of process.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We affirm.


3
We review for an abuse of discretion,  Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992), and may affirm on any grounds supported by the record,  O'Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir.1990).  A district court may dismiss an in forma pauperis complaint sua sponte "if the allegation of poverty is untrue, or if satisfied that the action is frivolous or malicious."  28 U.S.C. Sec. 1915(d);   Neitzke v. Williams, 490 U.S. 319, 324 (1989).


4
Here, in his application to proceed in forma pauperis, Zaima stated that he had $2,000 in a savings account.  Although Zaima stated that he has a dependent, he is only required to pay $30/month for his care.  The district court found that Zaima's allegation of poverty was untrue and dismissed his action as frivolous under section 1915(d).


5
Because the district court found Zaima's allegation of poverty untrue, dismissal under 28 U.S.C. Sec. 1915(d) was not an abuse of discretion.  See 28 U.S.C. Sec. 1915(d);   Neitzke, 490 U.S. at 324.  We note, however, that dismissal under 28 U.S.C. Sec. 1915(d) is not an adjudication on the merits and does not prejudice the filing of a paid complaint making the same allegations.   See Denton, 112 S.Ct. at 1734.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3